—Judgment, Supreme Court, New York County (Richard Andrias, J.), rendered December 2, 1994, convicting defendant, after a nonjury trial, of two counts of robbery in the second degree, and sentencing him, as a second violent felony offender, to concurrent terms of 6 to 12 years, unanimously affirmed.
The trial court properly exercised its discretion in denying defense counsel’s application for a new competency examination for his client, who had previously been found competent (see, People v Rivera, 241 AD2d 301). The court properly relied on its own observations, including defendant’s colloquies with the court, particularly in light of defendant’s psychiatric records showing a likelihood of feigning mental illness for his own advantage (supra). The court was not obligated to conduct a competency hearing where defendant failed to request such hearing before trial and the examining psychiatrists were unanimous in their opinion that defendant was fit to proceed. The rulings made by the court during and after trial concerning defendant’s competency were also proper exercises of discretion.
Concur — Lerner, P. J., Sullivan, Rosenberger and Nardelli, JJ.